EXHIBIT 10.51G

 

FIRST AMENDMENT TO

RESTRICTED STOCK UNIT AGREEMENT

ANNUAL EQUITY AWARD

 

PIONEER NATURAL RESOURCES COMPANY

2006 LONG TERM INCENTIVE PLAN

 

THIS FIRST AMENDMENT (the “First Amendment”) to Restricted Stock Unit Agreement
Annual Equity Award (the “Agreement”), is executed as of November 20, 2008, to
be effective May 16, 2008 (the “Effective Date”), and is made by Pioneer Natural
Resources Company (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Company previously adopted the Pioneer Natural Resources Company
2006 Long Term Incentive Plan, as amended from time to time (the “Plan”), under
which the Company is authorized to grant equity-based incentive awards to
certain employees and service providers of the Company;

 

WHEREAS, on May 16, 2008, the Company granted you a restricted stock unit award
pursuant to the terms of the Plan and the Agreement;

 

WHEREAS,Section 19 of the Agreement provides that the Company may unilaterally
amend the Agreement to the extent necessary or advisable to bring the Agreement
into compliance with applicable laws;

 

WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended (“Section
409A”), imposes certain limitations and restrictions on the time at which
certain types of compensation, including certain equity-based awards, may be
payable;

 

WHEREAS, all documents that may provide for the payment of compensation that may
be subject to Section 409A must be brought into compliance with the requirements
of Section 409A on or before December 31, 2008, or the service provider to whom
such compensation is payable will be subjected to certain adverse tax
consequences, including, but not limited to, having to pay an additional tax of
at least 20% on such compensation; and

 

WHEREAS, the Company has determined that it is advisable to amend the Agreement
in accordance with the final regulations promulgated under Section 409A to
ensure that, to the extent subject to Section 409A, the restricted stock unit
award governed by the Agreement complies therewith and to avoid the imposition
of any adverse tax consequences under Section 409A.

 

--------------------------------------------------------------------------------

NOW, THEREFORE, the Agreement shall be amended as of the Effective Date as set
forth below:

 

1.         Section 6 of the Agreement shall hereby be deleted in its entirety
and shall be replaced with the following:

 

6.

Early Vesting Upon a Change in Control.

Notwithstanding the other vesting provisions contained in Section 5 of this
Agreement, but subject to the other terms and conditions set forth herein,
immediately prior to the occurrence of a Change in Control (as defined in the
Plan), all of the Restricted Stock Units shall become immediately and
unconditionally vested and the shares of Stock related to the Restricted Stock
Units shall be paid to you immediately prior to the occurrence of such Change in
Control. Notwithstanding the foregoing provisions of this Section 6, no shares
of Stock related to the Restricted Stock Units shall be paid to you as a result
of a Change in Control unless the event constituting such Change in Control also
constitutes a “change in the ownership or effective control” or “in the
ownership of a substantial portion of the assets” of the Company within the
meaning of Section 409A of the Code and the regulations and other authoritative
guidance promulgated thereunder (collectively, the “Nonqualified Deferred
Compensation Rules”); except that, to the extent permitted under the
Nonqualified Deferred Compensation Rules, payment shall be made in respect of
this Award, upon the occurrence of a Change in Control, as determined by the
Committee in its discretion, to the extent necessary to pay employment or other
taxes imposed on the Award. To the extent shares of Stock related to the
Restricted Stock Units are not paid to you upon a Change in Control as a result
of the limitations described in the preceding sentence, the payment date of the
Stock related to your Restricted Stock Units shall be the earliest of to occur
of, as applicable, (i) the time or times specified in Section 5, 8 or 9 of this
Agreement, (ii) the date elected by you pursuant to your Election Form, or (iii)
a Change in Control that constitutes a “change in the ownership or effective
control” or “in the ownership of a substantial portion of the assets” of the
Company within the meaning of the Nonqualified Deferred Compensation Rules.

2.         Section 9 of the Agreement shall hereby be deleted in its entirety
and replaced with the following:

 

9.

Disability.

(a)       If your service relationship with the Company is terminated by reason
of your Disability, as such term is defined in Section 409A of the Code and the
regulations thereunder, notwithstanding any provision of this Agreement or the
Plan to the contrary, all of the Restricted Stock Units shall become immediately
and unconditionally vested.

 

--------------------------------------------------------------------------------

(b)       Notwithstanding the foregoing or any other provision to the contrary
in the Plan, this Agreement or in the Election Form, no shares of Stock in
respect of the Restricted Stock Units shall be paid to you upon a termination of
your service relationship in the event you continue to provide sufficient
services to the Company that you do not incur a separation from service for
purposes of Section 409A of the Code on the date of such termination; except
that, to the extent permitted under the Nonqualified Deferred Compensation
Rules, payment shall be made in respect of this Award, upon your termination of
service, as determined by the Committee in its discretion, to the extent
necessary to pay employment or other taxes imposed on the Award. To the extent
shares of Stock related to the Restricted Stock Units are not paid to you upon
your termination of service as a result of the limitations described in the
preceding sentence, the payment date of the Stock related to your Restricted
Stock Units shall be the earliest of to occur of, as applicable, the time or
times specified in Section 5, 6 or 8 of this Agreement or elected by you
pursuant to your Election Form.

NOW, THEREFORE, be it further provided that, except as set forth above, the
Agreement shall continue to read in its current state.

 

IN WITNESS WHEREOF, the Company has caused the execution hereof by its duly
authorized officer effective as of the Effective Date.

 

 

 

PIONEER NATURAL RESOURCES USA, INC.

 

 

 

 

 

 

 

By:



 

Name:

Larry Paulsen

 

Title:

Vice President Administration and

 

 

Risk Management

 

Date:

December 4, 2008

 

 

ACKNOWLEDGED AND AGREED:

 

By: ___________________________

 

Name: _________________________

 

Date: __________________________

 

--------------------------------------------------------------------------------

Schedule I

 

1. The Company entered into a First Amendment to Restricted Stock Unit Agreement
- Annual Equity Award in the form of this Exhibit 10.51G with respect to an
annual equity grant made to each of James R. Baroffio, Edison C. Buchanan, R.
Hartwell Gardner, Linda K. Lawson, Andrew D. Lundquist, Charles E. Ramsey, Frank
A. Risch, Mark S. Sexton, Robert A. Solberg, and Jim A. Watson, the Company’s
non-employee directors, on May 16, 2008.

 

2. The Company also entered into an additional First Amendment to Restricted
Stock Unit Agreement with respect to an annual fee grant made to each of Edison
C. Buchanan and Robert A. Solberg, non-employee directors of the Company, on May
16, 2008. The amendments relating to these annual fee grants varied from this
Exhibit in the following respects: in the title and first paragraph of the
amendment, references to “Annual Equity Award” were deleted and replaced with
“Annual Retainer Fee Award.”

 

 

 

 